Filed 9/29/20 Williams v. Board of Civil Service etc. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION THREE

 JEANNE K. WILLIAMS,                                                 B290974

          Plaintiff and Appellant,                                   (Los Angeles County
                                                                     Super. Ct. No. BS165992)
          v.

 BOARD OF CIVIL SERVICE
 COMMISSIONERS OF THE CITY OF
 LOS ANGELES,

          Defendant and Respondent;

 CITY OF LOS ANGELES,

      Defendant, Real Party in Interest
 and Respondent.
      APPEAL from a judgment of the Superior Court of
Los Angeles County, James C. Chalfant and Deirdre H. Hill,
Judges. Affirmed.
      Jeanne K. Williams, in pro. per., for Plaintiff and
Appellant.
      Michael N. Feuer, City Attorney, Vivienne A. Swanigan,
Assistant City Attorney, and Janis Levart Barquist, Deputy City
Attorney, for Defendant and Respondent, and Defendant, Real
Party in Interest and Respondent.

                   _________________________

       Plaintiff and appellant Jeanne K. Williams (Williams)
appeals a judgment entered after the trial court (1) denied her
petition for writ of administrative mandamus (Code Civ. Proc.,
§ 1094.5), by which she sought to set aside a decision by the
Board of Civil Service Commissioners (Board) of the City of Los
Angeles (City) upholding the termination of her employment, and
(2) granted a motion for judgment on the pleadings on Williams’s
remaining cause of action against the City for damages under
42 United States Code section 1983 (section 1983).
       Williams has not met her burden to show the trial court
erred in denying her petition for writ of mandate and granting
the motion for judgment on the pleadings. Therefore, the
judgment is affirmed.
       FACTUAL AND PROCEDURAL BACKGROUND
       1. Events leading up to Williams’s termination.
       Williams worked for the Los Angeles Police Department
(LAPD or Department) for nearly 27 years. She commenced her




                               2
employment in January 1988 as a clerk typist, and later was
promoted to senior clerk typist.
      In July 2012, Williams was administratively transferred to
the LAPD training center. Captain Michelle Veenstra
(Veenstra), the commanding officer of the Training Division, did
not know why Williams had been transferred, but welcomed her
and told her she would have a fresh start. Williams’s initial
assignment was to assemble supply bags for recruits and to serve
as backup to the divisional timekeeper, Danielle Ramirez.
However, Williams did not learn the timekeeping job and never
became the backup timekeeper. In December 2012, Williams was
assigned to auditing, which required comparing employees’ sign-
in sheets with the time entered by the timekeeper in DPS, the
computerized timekeeping system.
      Laura Rangel (Rangel) was Williams’s supervisor, and
found her loud, disruptive, confrontational, and difficult to train.
At times, Rangel felt unsafe with Williams due to confrontations
with her. Rangel issued two evaluations to Williams: one from
July 15, 2012 to November 8, 2012, and the other from November
8, 2012 to November 7, 2013. On both occasions, Rangel gave
Williams an overall rating of “Meets Standard” without any
adverse comments, but Williams refused to sign the evaluations.
      Police Officer Enrique Ceja (Ceja) was assigned to the
training division and was Williams’s co-worker. On Monday
mornings, the staff would gather to discuss their weekends. One
such conversation took place in December 2013. Ceja was a
single father who had custody of his five-year-old son. The
neighborhood children would come over to Ceja’s house because
his son had toys and a freezer stocked with ice cream that he
shared with the other children. During a conversation, Williams




                                 3
revealed that she had been molested as a child. Williams then
opined that Ceja was going to do the same thing to one of the
girls that visited his son. Ceja told her not to say that because
“ ‘next thing you know someone is walking around saying they
heard I was having sex with some kid.’ ” Ceja was offended by
the comment, but felt it was made out of ignorance and decided to
let it pass.
        Two months later, in February 2014, while Ceja was seated
at his cubicle, near Sharon Smith’s (Smith) cubicle, Williams
approached Ceja and asked him if he remembered the name of
the girl, “[y]ou know, the one you’re going to have sex with?”
Ceja became angry and told Williams “she needed to shut the
fuck up.” The following day, Williams kept prodding Ceja about
the girl’s name.
        Smith, who observed the incident that occurred near her
cubicle, reported it to Rangel. Rangel then spoke with Ceja. Ceja
confirmed to Rangel that Williams had been accusing him of
trying to have sex with a minor.
        On March 4 or 5, 2014, Rangel spoke to Lt. Thomas Murrell
(Murrell) about Williams’s statements to Ceja that he was going
to have sexual relations with a child. Murrell found the situation
egregious, because “if anybody accuses somebody of committing a
felony, that automatically means there is going to be a crime
report, and we’re going to do a big investigation,” and the
accusation could cost the officer his job, his reputation, and
custody of his child. Rangel also discussed her frustration with
Williams’s performance, and complained that Williams had
become unmanageable and regularly confrontational, to the point
where some employees were fearful of her.




                                4
       Murrell then questioned Ceja about the incidents. Ceja
told Murrell that he did not want to get Williams in trouble “and
he wanted it just to stop.” Murrell spoke to Veenstra about
Williams, and on March 6, 2014, Williams was assigned to her
home pending the outcome of an investigation. Murrell then
initiated a complaint that was sent to Internal Affairs for
investigation.
       Meanwhile, on March 4, 2014, Williams sent an email to
Rangel requesting an investigation “regarding misconduct for
being dressed gym clothes [sic] at my desk.” The email also
requested that Ceja be investigated “for mis conduct [sic] mis use
[sic] of City time and falsifying a report. . . . Officer Ceja alleges
he comes to work at 6:00 to work however most time [sic] he is no
where [sic] to be found. Officer Ceja is a long time [sic] friend of
Laura Rangel and this practice has been going on for years
according to co worker [sic]. [¶] I ask that Internal Affairs
review view [sic] cameras to check proper times and review or
audit time book to see what time he says he is at work.”
       Williams’s allegations against Ceja were investigated by
Internal Affairs, which found no misconduct. The nature of
Ceja’s job, which included managing the maintenance of the
building, acting as the vehicle coordinator, and being the master
key holder, required him to attend to issues at work even before
he could sign in at his office.
       On July 16, 2014, Internal Affairs completed its
investigation into Williams’s actions and sustained three counts
arising out of her improper remarks to Ceja. The three counts
against Williams were as follows: “Count 1. On or about
December 2013, you, while on duty, made an improper remark
when you accused Officer E. Ceja of attempting to have sex with




                                  5
an underage female. [¶] Count 2. On or about February of 2014,
you, while on duty, made an improper remark when you asked
Officer E. Ceja what was the name of the underage female who
he was attempting to have sex with. [¶] Count 3. On or about
February of 2014, you while on duty, (the day after Allegation
No. 2) taunted Officer E. Ceja by repeatedly asking if the name of
the underage girl he was going to have sex with was ‘Emily.’ ”
      Following receipt of Williams’s Skelly response to the
charges against her (Skelly v. State Personnel Board (1975) 15
Cal. 3d 194), Captain Veenstra continued to recommend
Williams’s termination. Chief of Police Charlie Beck accepted
that recommendation and terminated Williams, effective
November 6, 2014. Williams appealed her discharge to the City’s
Civil Service Commission.
      A five-day evidentiary hearing was held before a hearing
examiner, who tendered his 41-page report to the Board on June
10, 2016. The hearing examiner found that the charges had been
proven by a preponderance of the evidence, and recommended
that the Board make the following findings: the Department had
complied with the due process requirements of Skelly; all three
charges against Williams were sustained; and the penalty of
discharge was appropriate.
      On August 11, 2016, the matter came before the Board,
which heard from representatives of Williams and the
Department. The Board unanimously accepted the hearing
examiner’s recommendations and sustained the three counts
against Williams as well as the penalty of discharge, effective
November 6, 2014.




                                6
       2. Judicial proceedings.
       On November 3, 2016, Williams filed a petition for writ of
mandate pursuant to Code of Civil Procedure section 1094.5,
seeking to set aside the Board’s decision upholding her discharge,
combined with a complaint for declaratory relief and damages
pursuant to section 1983. In seeking to overturn the Board’s
decision, Williams argued: (1) the allegations against her were
discovered by the Department a year before the charges against
her were filed, (2) the hearing officer abused his discretion in
admitting evidence of her 30-year-old divorce and child custody
dispute, and (3) the Department failed to prove the allegations
against her.
       In response, the Department contended the Board’s
findings were supported by the weight of the evidence, Williams’s
termination was not based on her divorce and custody dispute,
and the penalty of discharge was within the City’s disciplinary
guidelines and was not an abuse of discretion.
             a. Denial of mandamus relief.
       The trial court admitted the administrative record into
evidence. After considering the moving, opposition and reply
papers, and hearing the matter, the trial court denied Williams’s
petition for writ of mandate. The trial court ruled as follows:
       Delay by the Department. Williams argued the evidence
showed that Murrell, Rangel, and others knew of misconduct
allegations against her in March 2013 but no complaint was filed
against her at that time, and the delay was unprofessional and
prejudicial. The trial court ruled “[I]t is not clear what William’s
contention is about a delay in reporting and initiating the
investigation. She does not cite to a pertinent statute of
limitations for the charges against her or claim that a limitations




                                 7
period passed before the investigation was completed. Instead
her argument is that there was a delay in beginning the
investigation that was unprofessional. This argument is not
accompanied by any showing of prejudice to her, such as a loss of
testimony or documentary evidence that would have disproved
the charges. [¶] In any event, there was no delay in commencing
the investigation because Williams’s argument that LAPD knew
about her misconduct in March 2013 is not supported.
Lt. Murrell did testify that he became aware of Ceja’s complaints
against Williams in March 2013, and initiated the complaint at
that time. However, as the LAPD correctly points out,
Lt. Murrell’s testimony about the year was clearly in error.
When he was shown the complaint he initiated, Murrell’s
memory was refreshed that he became aware of Williams’s
misconduct and initiated the complaint on March 6, 2014. The
investigation report states that Murrell initiated the
investigation on March 6, 2014. Murrell obviously misspoke at
the hearing, and his memory was refreshed as to the year.
[¶] [Senior clerk typist April] Broussard testified that she heard
Williams tell Ceja in the Summer of 2013 ‘that's why you're going
to end up sleeping with that little girl’, but did not report it.
Broussard was not a supervisor and her failure to report
misconduct cannot be attributed to LAPD management. In any
event, the hearing officer did not credit Broussard’s testimony on
the timing of events.” The trial court concluded that “LAPD did
not delay in commencing the investigation to Williams’s
prejudice.”
       Evidence of divorce-related complaints. Williams argued
the Board committed prejudicial error by admitting into evidence
old personnel complaints stemming from Williams’s divorce,




                                8
which were unrelated to the allegations at issue in the hearing
and were prejudicial to Williams. The trial court ruled:
“Williams misunderstands the relevance of this historical
information. It has nothing to do with the charges against
Williams, but is relevant to penalty. As part of LAPD’s
presentation of the case, Williams’s personnel file was entered
into evidence at the hearing. This was done because Lt. Murrell
and Captain Veenstra had considered Williams’s entire personnel
file, including the personnel complaints made by Williams’s ex-
husband, in determining the appropriate penalty. Following an
objection by Williams’s counsel, the hearing officer stated that
the personnel file would be considered solely on the issue of
penalty, and that Williams could certainly argue that the
information was too stale to be worthy of consideration. [¶] The
hearing officer was correct. The prior discipline and complaints
against Williams in her personnel file are relevant evidence for
purposes of determining whether discharge is appropriate. One
of the factors when considering penalty is the likelihood that the
misconduct will recur. (Skelly v. State Personnel Board, [supra,]
15 Cal.3d [at pp.] 217-218.) The hearing officer properly
considered the discipline and complaints in Williams’s personnel
file as evidence supporting LAPD’s claim that progressive
discipline would not be effective in correcting Williams’s
behavior. [¶] In addition, there is no evidence that the hearing
officer was prejudiced by the evidence or testimony relating to
Williams’s divorce. The hearing officer’s report acknowledged
that there were a great many subjects raised at the hearing that
were unrelated to the allegations, and stated that he did not
consider those issues. The hearing officer’s conclusion that the




                                9
allegations against Williams were proven by LAPD was based
solely on the testimony related to those allegations.”
       Proof of the charges. Williams contended that the
Department failed to prove the allegations against her, the
allegations against her were made in retaliation for her refusal to
falsify timekeeping records, and there was no proof of improper
statements by her. The trial court rejected the contention,
stating: “Ceja testified that Williams accused [him] of wanting to
have sex with a minor in December 2013. In February 2014,
Williams asked Ceja about the girl’s name, and again stated that
Ceja wanted to have sex with the girl. The next day, Williams
continued to ask about the girl, and started trying to guess the
name. [Monica] Lewis, who described herself as Williams’s
friend, testified that Williams told Lewis that Ceja was having
sex with one of the girls in his neighborhood. Lewis did not think
that Williams was joking. Williams herself admitted that she
asked Ceja about the name of a girl, although she claimed she
was asking because she was concerned about the girl’s welfare.
Ceja’s version of events was corroborated by Lewis and Williams,
and the hearing officer found Ceja to be credible because he had
no reason to fabricate a scenario that placed him in a negative
light. [¶] In contrast, no employee corroborated Williams’s
version of events. . . . The weight of the evidence supports the
hearing officer’s findings that Williams did make the improper
statements described in the allegations. [¶] Williams claims that
the allegations were in retaliation for her refusal to falsify time
records. The evidence presented at the hearing did not support
this argument. . . . Aside from Williams’s testimony, no evidence
of improper timekeeping methods or falsification of the time
keeping records was ever introduced. Moreover, there was no




                                10
evidence of a link between Williams’s claim that she refused to
falsify time records and the charges. While Rangel was
Williams’s supervisor, Murrell initiated the investigation and
complaint and he had nothing to do with the time records. [¶]
The weight of the evidence supports the hearing officer’s findings
that Williams made the improper comments to Ceja.”
       Upon the denial of the petition for writ of mandate, the
matter was transferred to another department of the superior
court for resolution of the remaining claim under section 1983.
              b. Motion for judgment on the pleadings.
       On February 2, 2018, the City filed a motion for judgment
on the pleadings with respect to Williams’s cause of action under
section 1983. The City argued that because Williams did not
prevail on her petition for writ of mandate to overturn her
discharge, she was precluded from suing the City for damages
under section 1983; Williams could not establish that her
termination was based on discriminatory reasons because the
trial court’s order upholding the discharge was binding, and
Williams could not sue for damages without first successfully
overturning the administrative decision. Additionally, the
doctrine of issue preclusion barred Williams from relitigating the
issues that were decided in the administrative proceeding.
Further, Williams’s cause of action under section 1983 failed as a
matter of law because Williams could not establish that her
termination was based on an official municipal policy.
       Williams filed an opposition which, as the City pointed out
in its reply, failed to respond to the legal arguments in the City’s
moving papers.
       On June 1, 2018, after hearing the matter, the trial court
entered an order granting the motion for judgment on the




                                 11
pleadings without leave to amend. The trial court ruled that
because Williams’s section 1983 cause of action for damages
“relies upon the same factual allegations as her unsuccessful
petition for writ of mandate, the findings of the Hearing Officer
are binding and [Williams’s] section 1983 claims are precluded
from further relitigation.” Additionally, Williams did not present
any evidence or argument that she suffered a discriminatory
discharge as the result of an official municipal policy. “Rather,
the evidence shows that it was determined that [Williams] was
terminated because of her improper comments made to her
coworker.”
       On June 27, 2018, Williams filed a premature but timely
notice of appeal from the judgment entered on October 26, 2018.
(Cal. Rules of Court, rule 8.104(d).)
                         CONTENTIONS
       Williams’s opening brief does not articulate a specific series
of contentions. However, we construe the brief as a challenge to
the order denying Williams’s petition for writ of mandate and the
order granting the City’s motion for judgment on the pleadings,
and proceed to review the trial court’s rulings.1


1     As pointed out in the respondents’ brief, the “cardinal rule”
of appellate review is that appealed judgments and orders are
presumed correct (Foust v. San Jose Construction Co., Inc. (2011)
198 Cal.App.4th 181,187), and the burden of affirmatively
demonstrating prejudicial error is on the appellant.
(Fundamental Investment etc. Realty Fund v. Gradow (l994) 28
Cal. App. 4th 966, 971.) Williams has failed to meet her burden.
As the appellant, Williams was required to provide an intelligible
argument supported by legal authority. This burden requires
more than a mere assertion that the judgment is wrong because




                                 12
                            DISCUSSION
       1. No error shown in denial of petition for writ of
administrative mandate.
             a. Standard of review.
       Discipline imposed on public employees affects their
fundamental vested right in employment. (McMillen v. Civil
Service Com. (1992) 6 Cal. App. 4th 125, 129 (McMillen).) When a
fundamental vested right is at issue, the trial court exercises its
independent judgment to determine whether the administrative
findings are supported by the weight of the evidence. (Ibid.;
Bixby v. Pierno (1971) 4 Cal. 3d 130, 143, fn. 10.) After the trial
court exercises its independent judgment, the appellate court
reviews the record to determine whether the trial court’s findings
are supported by substantial evidence based on the whole record.
(McMillen, supra, 6 Cal.App.4th at p. 129.)
       The Board’s decision to impose the penalty of discharge is
reviewed for an abuse of discretion, as neither the trial court nor
this court is free to substitute its discretion for that of the
administrative agency as to the appropriate degree of discipline.
(Barber v. State Personnel Bd. (1976) 18 Cal. 3d 395, 404.)
       Questions of law, however, are reviewed de novo. (Schafer
v. City of Los Angeles (2015) 237 Cal. App. 4th 1250, 1261.)


“[i]ssues do not have a life of their own,” and if issues are not
raised or developed with a legal argument supported by citation
to authority, they may be treated as waived. (Jones v. Superior
Court (1994) 26 Cal. App. 4th 92, 99.) Although an appellate court
may treat an improperly briefed issue “as waived and pass on it
without consideration” (Trinkle v. California State Lottery (2003)
105 Cal. App. 4th 1401, 1413), we attempt to review the matter
guided by the issues that were articulated in the trial court’s
rulings.



                                13
             b. Substantial evidence supports the trial court’s
findings that Williams made the improper remarks to Ceja.
       The administrative record shows the following: In
December 2013, in a Monday morning conversation at work,
Williams stated that Ceja was going to molest a neighborhood
girl who had befriended his five-year-old son. In February 2014,
Williams interjected herself into another conversation at work
and asked Ceja about the identity of the underage girl “that was
visiting his home and he was going to have sex with.” The
following day, Williams kept prodding Ceja about the girl’s name.
       Ceja’s testimony was corroborated by others. Broussard, a
senior clerk typist who was Williams’s coworker, testified that
she overheard Williams telling Ceja “ ‘[t]hat’s why you’re going to
end up sleeping with that little girl.’ ” Lewis, who had been
Williams’s colleague and close friend, testified that Williams told
her she believed that Ceja was having sex with a young girl in
the neighborhood, and Williams also told Lewis that she had
discussed the matter with Ceja. Smith, who worked in the same
office as Williams, was present at the end of a conversation
between Williams and Ceja, at which time Ceja interrupted
Williams and told her not to repeat the story.
       Thus, substantial evidence supports the trial court’s
determination that “[t]he weight of the evidence supports the
hearing officer’s findings that Williams made the improper
comments to Ceja.”
             c. No abuse of discretion in imposition of penalty of
discharge.
       As indicated, we review the Board’s imposition of the
penalty of discharge for an abuse of discretion. (Barber v. State
Personnel Bd., supra, 18 Cal.3d at p. 404.)




                                14
       The hearing examiner’s decision, which was upheld by the
Board, stated in relevant part: “Making the statements that
Officer Ceja ‘was going to’ have sex with an underage female and
repeating that statement on at least one subsequent occasion and
using the reference to that allegation as a means of taunting
Officer Ceja on a third occasion by asking was her name Emily,
represents serious misconduct. The comments not only are
clearly inappropriate, but for a police officer and a single parent
with custody of a minor child, the comments could have far-
reaching, negative consequences, as several witnesses testified.
       “[Williams] is a long-term employee who has no
suspensions on her record. Lt. Murrell testified, however, that he
considered [Williams’s] misconduct sufficiently egregious that the
misconduct justified immediate discharge without progressive
discipline and without even taking into account any aspects of
her past record. Captain Veenstra agreed. [Williams] has denied
any misconduct and cited numerous either insignificant or
unsubstantiated reasons why these charges are retaliation or
discrimination against her. Given [Williams’s] response, the
likelihood that progressive discipline would be effective in
correcting [Williams’s] conduct is extremely low. Based on the
record, the Department’s decision to terminate [Williams’s]
employment is appropriate.”
       On appeal, Williams contends that the penalty of discharge
was excessive and that progressive discipline should have been
imposed instead. However, the hearing examiner’s decision,
which was upheld by the Board, expressly found that a penalty
short of termination would have been inadequate, given the
egregiousness of Williams’s misconduct and her denial that any
misconduct occurred. Neither the trial court nor this court is free




                                15
to substitute its judgment for that of the Board with respect to
the severity of punishment (Barber v. State Personnel Bd., supra,
18 Cal.3d at p. 404), and on the record presented, we perceive no
abuse of discretion in the Board’s determination that Williams’s
misconduct warranted termination.
             d. No merit to Williams’s claim of undue delay by the
Department in investigating and filing charges against her.
       Williams asserted the allegations against her were
discovered by the Department one year before it filed charges
against her, and suggested by her argument that this delay
somehow precluded the Department from bringing charges
against her.
       As the trial court found, Williams’s assertion there was a
one-year delay is not supported by the record. The record
reflects: the first incident occurred in December 2013; the second
incident took place in February 2014; the third incident followed
the very next day; and Murrell initiated the administrative
complaint on March 6, 2014. This chronology demonstrates that
the Department proceeded expeditiously, and it negates
Williams’s argument there was undue delay by the Department
in investigating the matter and in filing administrative charges
against her.
             e. Admission of evidence of old personnel complaints
against Williams stemming from her divorce.
       Williams contended the Board erred in admitting into
evidence old personnel complaints against her stemming from
her divorce because the records were irrelevant to the charges
against her and were remote in time. For example, one of the
exhibits was a 1998 complaint that alleged Williams had violated




                                16
a court order by making phone calls to her ex-husband’s place of
employment.
      After Williams’s counsel objected to this evidence, the
hearing examiner ruled the disciplinary history was relevant to
whether the penalty of termination was appropriate, and stated
“you certainly have preserved your argument that it’s stale
information, . . . but you’re free to argue that I shouldn’t give that
much consideration.”
      In the end, however, the hearing examiner did not base his
decision that termination was appropriate on Williams’s past
personnel complaints. To the contrary, the hearing examiner
noted that Williams “is a long-term employee who has no
suspensions on her record.” Nonetheless, given Williams’s denial
that any misconduct occurred, the hearing examiner concluded
that progressive discipline would be ineffective, and that the
Department appropriately had decided to terminate Williams.
Consequently, there is no merit to Williams’s argument that the
hearing examiner’s admission of evidence of old personnel
complaints relating to her divorce constituted prejudicial error.
      In sum, the trial court properly denied Williams’s petition
for writ of administrative mandate.




                                 17
      2. Trial court properly granted the City’s motion for
judgment on the pleadings with respect to Williams’s section 1983
claim.2
             a. Standard of appellate review.
      Like a general demurrer, a motion for judgment on the
pleadings tests the sufficiency of the complaint to state a cause of
action. The court must assume the truth of all factual allegations
in the complaint, along with matters subject to judicial notice.
(Stockton Citizens for Sensible Planning v. City of Stockton (2012)
210 Cal. App. 4th 1484, 1491.) A judgment on the pleadings in
favor of the defendant is appropriate when the complaint fails to
allege facts sufficient to state a cause of action. (York v. City of
Los Angeles (2019) 33 Cal. App. 5th 1178, 1193.) The trial court’s
order granting judgment on the pleadings is subject to this
court’s de novo review. (Ibid.)
             b. Trial court properly held Williams failed to state a
cause of action under section 1983.
      The caption of Williams’s complaint included a reference to
section 1983, but the pleading, which primarily sought to set
aside the Board’s decision, lacked any allegations with respect to
a cause of action under section 1983. It appears, however, that
Williams’s theory was that as a result of her termination she
sustained damages remediable pursuant to section 1983.

2      Section 1983 provides in relevant part: “Every person who,
under color of any statute, ordinance, regulation, custom, or
usage, of any State . . . subjects, or causes to be subjected, any
citizen of the United States or other person within the
jurisdiction thereof to the deprivation of any rights, privileges, or
immunities secured by the Constitution and laws, shall be liable
to the party injured in an action at law, suit in equity, or other
proper proceeding for redress[.]” (42 U.S.C. § 1983.)



                                 18
       As the trial court found, the problem for Williams is that
before pursuing her section 1983 claim against the City for
damages, she was required to have succeeded in overturning the
Board’s quasi-judicial decision upholding her discharge.
(Westlake Community Hosp. v. Superior Court (1976) 17 Cal. 3d
465, 482–484 [physician could not pursue a tort action for
damages resulting from the revocation of her staff privileges
without first succeeding in overturning the revocation in a
mandamus proceeding] (Westlake); Johnson v. City of Loma
Linda (2000) 24 Cal. 4th 61, 76 [when a public employee pursues
administrative civil service remedies, receives an adverse finding,
and fails to have the finding set aside through judicial review
procedures, the adverse finding is binding on discrimination
claims under the Fair Employment and Housing Act]; Schifando
v. City of Los Angeles (2003) 31 Cal. 4th 1074, 1090 (Schifando)
[same].) Here, Williams’s failure to overturn the Board’s adverse
decision on her petition for writ of administrative mandate has
the effect of establishing the propriety of the Department’s
decision (Westlake, at p. 484), and thus precludes her from
stating a cause of action against the City under section 1983.
       Further, as the trial court ruled, pursuant to Monell v.
Dept. of Soc. Serv. of City of New York (1978) 436 U.S. 658 [56
L. Ed. 2d 611], a local government may not be held liable for its
employees’ violations of section 1983 unless “ ‘the constitutional
violation was caused by its official policy, practice, or custom.’ ”
(Arce v. Childrens Hospital Los Angeles (2012) 211 Cal. App. 4th
1455, 1465, fn. 3.) Here, Williams’s section 1983 claim did not
allege that the City had an official policy, practice, or custom that
resulted in her termination.




                                 19
       Finally, to show the trial court abused its discretion in
granting judgment on the pleadings without leave to amend, the
plaintiff has the burden of demonstrating that “there is a
reasonable possibility the plaintiff could cure the defect with an
amendment.” (Schifando, supra, 31 Cal.4th at p. 1081; accord,
Foundation for Taxpayer & Consumer Rights v. Nextel
Communications, Inc. (2006) 143 Cal. App. 4th 131, 135.)
Williams has not shown in what manner she could amend her
complaint and how that amendment would change the legal effect
of her pleading with respect to the deficiencies discussed above.
       For these reasons, the trial court properly granted the
City’s motion for judgment on the pleadings on Williams’s section
1983 claim without leave to amend.




                               20
                        DISPOSITION
      The judgment is affirmed. Respondents shall recover their
appellate costs.
      NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                                        EDMON, P. J.


We concur:




                 EGERTON, J.




                 DHANIDINA, J.




                              21